PER CURIAM.
Appellant was convicted by a jury of armed robbery. At sentencing, the trial judge announced in open court that “it is the judgment of this Court that George Badger be committed to the custody of the Department of Corrections of the State of Florida to be imprisoned for a term of ten years.... ” However, the written order of judgment and sentence provided that defendant be imprisoned for a term of fifteen years with credit for time served. This is a variance which was addressed in Gatti v. State, 324 So.2d 193 (Fla. 3d DCA 1975), and we remand with directions to the trial court to correct the apparent clerical error.
The appellant pro se urges other reversible error which we have examined and find to be without merit. We therefore affirm and remand with directions.
AFFIRMED and REMANDED with directions.
ERVIN, J., and LILES, WOODIE A. (Retired), and PEARSON, TILLMAN (Retired), Associate Judges, concur.